Reed, J.
1. justice’s dictum: amount. — I. The petition, it will be observed, alleged that the sum actually due plaintiff is in excess of one hundred dollars, but the amount sought to be recovered is less than that. Thequestion of jurisdiction depends upon whether the amount in controversy is determined by the allegation as to the sum actually due, or that “sought to be recovered. We think the latter amount determined the question. The amount claimed necessarily limits the amount of the recovery. If one sues in a court of competent jurisdiction to recover damages for the loss of a horse, alleging its value to be one hundred and fifty dollars, but claiming to recover damages only to the amount of one hundred and twenty-five dollars, he might recover that amount or any sum less than that, but could not recover more. The amount in controversy in that case would be the sum claimed, and the present case does not differ in principle from that. It is the amount in controversy, and not the items or matters out of which the claim arises, which confers or defeats jurisdiction, and that is to be determined by the sum which may be recovered in the action. The question, in effect, was decided in Long v. Loughran, 41 Iowa, 543.
2. Appeal : coraiot^OTror not shown. II. The question as to whether the amount of the items withdrawn by plaintiff during the trial in the district court should be deducted from the amount of the verdict was certified to this court by the trial judge. The certificate recites that the court did not instruct the jury as to the effect of such withdrawal. The question whether the deduction should be made depends entirely upon-*167whether the amount of the items was included in the verdict. But it does not appear that it was so included. It does not follow that they were included because the court neglected to instruct as to the effect of their withdrawal. There may have been no evidence to establish them, and consequently no necessity for instructing on the question. It does not affirmatively appear, then, that the court erred in refusing to make the deduction. In ordinary actions this court can reverse only for errors of law shown by the record.
Affirmed.